Opinion issued June 3, 2009



 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00296-CR
____________

IN RE JOE VIDALES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator has filed in this Court a pro se petition for writ of mandamus.
  In his
petition relator prays that this Court grant his “Writ of Mandamus on D. N. A.
testing.”  We deny the petition.
          Relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include a designation of the parties,
a complete list of all parties, a table of contents, an index of authorities, an appendix
that contains a certified or sworn copy of any order or opinion complained of , or any
other document showing the matter complained of, and relator does not certify that
he has reviewed the petition and concluded that every factual statement in the petition 
is supported by competent evidence included in the appendix or record. 
 See Tex.
R. App. P. 9.5, 52.3(j),(k).  Moreover, relator has not certified that he has served the
respondent trial court judge.  Tex. R. App. P. 9.5.
          Although we generously  read  a pro se litigant’s petition in an original
proceeding we will hold “the relator to the same procedural standards we apply to
other litigants.”  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding).
 Therefore, we deny the petition for writ of mandamus.
          We deny any pending motions as moot.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).